MEMORANDUM **
Christopher Matthews appeals from his guilty-plea conviction for conspiracy to commit kidnaping, in violation of 18 U.S.C. *849§ 1201(a)(1) and (c). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Matthews contends that the district court did not have jurisdiction because, when he pleaded guilty, he did not admit to taking a “substantial step” toward transporting the victim across state lines. Count 1 of the indictment specifically charged that on August 17, 2004, Matthews and a codefendant met in the Portland, Oregon, area; rented a room at a hotel in Portland; drove to the victim’s home in Vancouver, Washington; and then used a duplicate key they had made to surreptitiously enter the victim’s home during the early morning hours of August 18, 2004. Matthews pleaded guilty to count 1 of the indictment. This guilty plea thus supplies abundant evidence of overt acts on the part of both him and his codefendant to sustain the charge of conspiracy to commit kidnaping.
Matthews also contends that the district court lacked jurisdiction over his ease because the victim was not transported over state lines. But actual transportation is not a requirement for the crime of conspiracy, and even if it were, a challenge to a jurisdictional element does not jeopardize a district court’s subject-matter jurisdiction. See United States v. Ratigan, 351 F.3d 957, 963-65 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.